Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on January 21, 2020, has been made of record and entered.  In this amendment, claim 16 has been amended to eliminate multiple claim dependency, and the Specification has been amended to add a cross-reference to related application data.
No claims have been canceled or added; claims 1-16 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on January 21, 2020.

Specification
The disclosure is objected to because of the following informalities:  
The Disclosure contains paragraphs that contain no text.  See, for example, paragraphs [0002], [0005], [0009], [0013], [0015], and [00131]-[00133].
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2, 3, 6, 9, and 13 are objected to because of the following informalities:  
a. Claim 3 should have a “.” at the end thereof.
	b. (i) line 2 of claim 2, (ii) line 2 of claim 6, (iii) line 2 of claim 9, and (iv) lines 1 and 2 of claim 13, should each be amended to recite “selected from the group consisting of” (emphasis added by the Examiner).
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oosumi (U. S. Patent Publication No. 2010/0008832).
Regarding claims 1 and 6, Oosumi teaches an exhaust gas purifying catalyst, in which an oxide having oxygen storage capacity and an oxide semiconductor are supported.  Examples of the oxide having oxygen storage capacity include an oxide containing cerium; examples of the oxide semiconductor include titanium oxide.  Oosumi further teaches the feasibility in a noble metal being supported on either the oxide having oxygen storage capacity, or on the oxide semiconductor.  See paragraphs [0012] and [0015] of Oosumi.	Regarding claim 2, Oosumi teaches platinum, rhodium, and iridium as exemplary noble metals.  See paragraph [0014] of Oosumi.
	Regarding claims 8 and 9, Oosumi teaches an exhaust gas purification catalyst comprising a monolithic honeycomb made of silicon carbide, a lower layer of alumina (“porous ceramic material”), which may be supported thereon a noble metal, and an upper layer comprising the aforementioned oxide having oxygen storage capacity and the aforementioned oxide semiconductor.
	Regarding claim 16, Oosumi teaches the feasibility in the aforementioned exhaust gas purifying catalyst employed in purifying exhaust gas from an internal combustion engine mounted in an automobile (“vehicle”).  See paragraph [0045] and the Examples of Oosumi.
	In view of these teachings, Oosumi anticipate claims 1, 2, 6, 8, 9, and 16.

Claims 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura et al. (JP 05-115782, Applicants’ submitted art).
	Regarding claim 11, Matsumura et al. teach the preparation of an exhaust gas catalyst, wherein an aqueous solution of titanium dioxide (“semiconductor nanoparticle”), hexachloroplatinic acid, palladium chloride (“noble metal precursor”) is subjected to light irradiation, resulting in platinum and palladium supported by titanium dioxide.  
Regarding claim 15, Matsumura et al. teach the additional step of impregnating a filter made of cordierite foam with titanium dioxide impregnated with platinum and/or palladium, followed by drying and baking the impregnated foam at 700°C to obtain a filter carrying a catalyst.  
See paragraph [0051] of Matsumura et al.
In view of these teachings, Matsumura et al. anticipate claims 11 and 15.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Oosumi (U. S. Patent Publication No. 2010/0008832).
Oosumi is relied upon for its teachings as stated in the above rejection of claims 1, 2, 6, 8, 9, and 16.  
	Regarding claim 3, the limitations therein are considered product-by-process limitations (“is dispersed…via light irradiation”).  As such, it has been held that: 
"Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show that the same is a process of making."  In re Brown, 173 U.S.P.Q. 685 and In re Fessmann, 180 U.S.P.Q. 324.

	Regarding claim 4, Oosumi does not explicitly teach or suggest the claimed amount of noble metal present on the semiconductor oxide, as recited in this claim.  However, this reference teaches, at paragraph [0014], the feasibility in adjusting the amount of noble metal to be supported “according to the composition of exhaust gas, since such exhaust gas contains various HCs and water.”  
	From this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to determine through routine experimentation the optimal amount of noble metal desired to be present in the exhaust gas catalyst (and supported on the semiconductor oxide) disclosed in Oosumi, such as the amount respectively claimed, such that the noble metal successfully and effectively adsorbs carbon monoxide and hydrocarbons, wherein the carbon monoxide and hydrocarbons are oxidized thereon.  See paragraph [0015] of Oosumi.





Allowable Subject Matter
Claims 5, 7, 10, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the limitations of these claims.  For example, while Oosumi teaches the supporting of a noble metal on the oxide semiconductor, this reference does not recite the particle size of said noble metal, as recited in claim 5.  Additionally, this reference does not teach or suggest the limitations of claims 10 (regarding the weight ratio between the semiconductor and the porous ceramic carrier) or 12-14 (regarding the preparation of the claimed catalyst particle); see the Examples of Oosumi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon accompanying this Office Action provide technological background in the arts of exhaust gas catalysts and of their preparation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 1, 2022